DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FlowMed German Patent Application Document DE 202017107151U1 (hereafter “FlowMed”) cited by applicant.
Regarding claim 1, FlowMed discloses a dryer and sanitizer unit for rechargeable electronic devices (Drying and hygiene station for drying moisture and maintaining hygiene in a sensitive electronic appliance i.e. night rechargeable hearing system. See translation of USE section) comprising: a drying chamber formed by a base and a repositionable lid that covers the base (Fig. 3, 3-Drying chamber), the drying chamber configured to enclose one or more rechargeable electronic devices and one or more electronic charger units associated with the one or more electronic devices (Fig. 4, 10-hearing system and 11-charging station. See claim 10 
Regarding claim 3, FlowMed further discloses the rechargeable electronic devices are hearing aids (See claim 10 translation).
Regarding claim 9, FlowMed further discloses the lid has a square pyramidal shape with a flat top that includes air vents (See Fig. 4). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over FlowMed in view of Marchiori U.S. Patent No. 9,709,327 B2.
Regarding claim 2, FlowMed discloses a dryer and sanitizer unit as claimed. FlowMed does not expressly disclose a thermostat operably associated with the drying chamber for measuring air temperature in the drying chamber. In a related field of endeavor, Marchiori discloses a system and method for drying of electronic device using a thermostat to monitor temperature and allow a controller to avoid excessive temperatures (Fig. 2 and col. 14, lines 52-55 and 61-63). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize a thermostat as taught by Marchiori in the device of FlowMed to maintain the operating temperature in the desired range to prevent damage to the electronic device (Marchiori col 14, line 63 to col. 15, line 2).
             Regarding claim 4, FlowMed discloses a dryer and sanitizer unit as claimed. FlowMed does not expressly disclose a controller operably associated with the drying chamber for controlling air temperature in the drying chamber to maintain the air temperature in the drying chamber above a predetermined drying temperature and below a predetermined upper temperature corresponding to a temperature above which rechargeable batteries of the rechargeable electronic devices are vulnerable to overheating. In a related field of endeavor, Marchiori discloses a controller (200-controller) operably associated with the drying chamber for controlling air temperature in the drying chamber to maintain the air temperature in the drying chamber above a predetermined drying temperature and below a predetermined upper temperature corresponding to a temperature above which rechargeable batteries of the rechargeable electronic devices are vulnerable to overheating (Fig. 2 and col. 14, lines 17-51; The primary heating assembly of chamber 60 is preferably provided by overhead infra-red heating assembly 80, which serves to deliver and maintain safely-controlled thermal energy to achieve and roughly maintain a target rescue temperature within chamber 60 (preferably within .
Claims 5-8 and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of FlowMed in view of Marchiori as applied to claim 4 above, and further in view of Romanek U.S. Patent No. 8,112,900 B2.
             Regarding claim 5, the combination of FlowMed in view of Marchiori discloses a dryer and sanitizer comprising vents to allow air may flow into the drying chamber to contact the rechargeable electronic devices (FlowMed Fig 1 vents in lid 2). The combination of FlowMed in view of Marchiori does not expressly disclose including vents located in the base through which warm air may flow into the drying chamber to contact the rechargeable electronic devices. In a related field of endeavor, Romanek discloses a dryer and sanitizer (Fig. 11) including vents located in the base through which warm air may flow into the drying chamber to contact the 
             Regarding claim 6, the combination of FlowMed in view of Marchiori in view of Romanek further discloses a fan (186) and a heater (80) in flow communication with the air vents in the base for introduction of a flow the warm air into the drying chamber (Figs. 8 and 11).
             Regarding claim 7, the combination of FlowMed in view of Marchiori in view of Romanek further discloses vents located in the lid to promote the flow of warm air over the rechargeable electronic devices and provide a path for the warm air to exit the drying chamber (Fig. 15 and col. 8, lines 64-67).  
             Regarding claim 8, the combination of FlowMed in view of Marchiori in view of Romanek does not expressly disclose the disinfecting light sources are operated for a predetermined time sufficient to disinfect the rechargeable electronic devices within the drying chamber, after which the disinfecting light sources are turned off and the heater and fan are operated for a predetermined drying cycle to introduce the warm air into the drying chamber. However, the combination of FlowMed in view of Marchiori in view of Romanek discloses 
             Regarding claims 13 and 21, FlowMed discloses a dryer and sanitizer unit (Fig. 1 and abstract, drying and hygiene unit), comprising: a base (1) and a lid (2) that together define a drying chamber that encloses one or more rechargeable electronic devices and one or more charger units associated with the one or more rechargeable electronic devices (Fig. 4, 10-hearing system and 11-charging station. See claim 10 translation); one or more passages through which electric cords associated with the one or more charger units pass out of the drying chamber (Figs. 3 and 4, 6-recess shown on the bottom of the case where charging cable 12 exits the case); one or more disinfecting light sources located within the drying chamber (15-UV-c emitter and 16-blue light emitter. See claim 4 translation). FlowMed does not expressly disclose a heater configured to provide heated dry air; a fan configured to circulate the heated dry air in the drying chamber; a thermostat configured to measure air temperature in the drying chamber; and  a controller in electrical communication with the thermostat and the heater drying for maintaining the air temperature in the drying chamber above a predetermined drying temperature and below a predetermined upper temperature corresponding to a temperature above which rechargeable batteries associated with the rechargeable electronic devices are vulnerable to overheating. In a related field of endeavor, Marchiori discloses a heater configured to provide heated dry air (130- 
             Regarding claim 14, the combination of FlowMed in view of Marchiori in view of Romanek further discloses vents in the lid (See FlowMed Fig. 1).
              Regarding claim 15, the combination of FlowMed in view of Marchiori in view of Romanek does not expressly disclose the disinfecting light sources are operated for a predetermined time sufficient to disinfect the rechargeable electronic devices within the drying chamber, after which the disinfecting light sources are turned off and the heater and fan are operated for a predetermined drying cycle to introduce the warm air into the drying chamber. However, the combination of FlowMed in view of Marchiori in view of Romanek discloses operating the disinfecting light sources for a predetermined time and the heater and fan for a predetermined dryer cycle concurrently (Romanek col. 6, lines 46-67). The combination of FlowMed in view of Marchiori in view of Romanek further discloses multiple combinations of predetermined cycles for disinfecting and drying the electronic device. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to set the disinfecting and drying cycles as necessary for the specific type of electronic device inserted into the disinfecting and drying device.

             Regarding claim 17, the combination of FlowMed in view of Marchiori in view of Romanek further discloses an interior surface of the lid is UV-reflective (See Romanek, Figs. 9, 10 and col. 7, lines 34-38).  
             Regarding claim 18, the combination of FlowMed in view of Marchiori in view of Romanek further discloses a lid open detection circuit operably associated with both the lid and the disinfecting light source and operable to turn off the disinfecting light sources if the lid is opened during operation of the disinfecting light sources   (See Romanek col. 2, lines 44-47).
             Regarding claim 19, the combination of FlowMed in view of Marchiori in view of Romanek further discloses the rechargeable electronic devices are hearing aids (See FlowMed and the Description translation).  
             Regarding claim 20, the combination of FlowMed in view of Marchiori in view of Romanek further discloses the lid is hinged to the base (See Romanek Figs. 1 and 2).  
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over FlowMed in view of Romanek.
Regarding claim 10, FlowMed discloses a dryer and sanitizer unit as claimed. FlowMed does not expressly disclose an interior surface of the lid is UV- reflective. In a related field of endeavor, Romanek discloses a hearing aid dryer with a UV light in the lid and the lid is coated with a UV reflective surface (Figs. 9, 10 and col. 7, lines 34-38). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize a reflective surface as taught by Romanek in the device of FlowMed to provide ultraviolet light at many different angles to reach within openings of the hearing aid or electronic device (col. 7, lines 27-32).
Regarding claim 11, the combination of FlowMed in view of Romanek further discloses a lid open detection circuit operably associated with both the lid and the disinfecting light source and operable to turn off the disinfecting light sources if the lid is opened during operation of the disinfecting light sources (See Romanek col. 2, lines 44-47).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over FlowMed in view of Romanek and further in view of In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)
             Regarding claim 12, FlowMed discloses a dryer and sanitizer unit as claimed, the drying chamber including one or more passages through which electric cords associated with the one or more electronic charger units may pass out of the drying chamber (Figs. 3 and 4, 6-recess shown In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to position the passage for the electric cords to the best useable position based on the shape and function of the housing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN ENSEY whose telephone number is (571)272-7496.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday 7:00-3:30 Wednesday - Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN ENSEY/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        13 February 2021